396 U.S. 27 (1969)
BOSTON & MAINE RAILROAD ET AL.
v.
UNITED STATES ET AL.
No. 343.
Supreme Court of United States.
Decided November 10, 1969.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Carl E. Newton and M. Lauck Walton for appellants in No. 343. Lee Johnson, Attorney General of Oregon, Richard W. Sabin, Assistant Attorney General, and Clarence A. H. Meyer, Attorney General of Nebraska, for appellants in No. 480. Howard J. Trienens, Martin M. Lucente, George L. Saunders, Jr., R. Ames, W. W. Dalton, K. A. Dobbins, J. H. Durkin, N. Melvin, T. A. Miller, A. B. Russ, Jr., R. D. Sickler, E. L. Van Dellen, R. W. Yost, and S. R. Brittingham, Jr., for appellants in No. 497.
Solicitor General Griswold, Assistant Attorney General McLaren, Howard E. Shapiro, Fritz R. Kahn, and Jerome Nelson for the United States et al. in all cases. Hugh B. Cox and William H. Allen for railroad appellees in all cases.
PER CURIAM.
The motions to affirm are granted and the judgments are affirmed.
NOTES
[*]  Together with No. 480, Arizona Corporation Commission et al. v. United States et al., and No. 497, Union Pacific Railroad Co. et al. v. United States et al., on appeal from the United States District Court for the District of Nebraska.